      Case 1:20-cv-03898-CRK Document 60-2       Filed 05/24/21    Page 1 of 54




             UNITED STATES COURT OF INTERNATIONAL TRADE
                 BEFORE THE HONORABLE CLAIRE R. KELLY
______________________________________________________
                                                       )
NEXTEEL CO., LTD. ET AL.,                              )
                                                       )
                  Plaintiff and Consolidated           )
                  Plaintiffs,                          )
                                                       )
                  and                                  ) NON-CONFIDENTIAL
                                                       ) VERSION
HUSTEEL CO., LTD. and HYUNDAI STEEL COMPANY, )
                                                       )
                  Plaintiff-Intervenors,               ) Consol. Ct. No.: 20-03898
                                                       )
            v.                                         )
                                                       )
UNITED STATES,                                         ) Business proprietary
                                                       ) information removed
                  Defendant,                           ) from pages 32 and 46.
                                                       )
                  and                                  )
                                                       )
CALIFORNIA STEEL INDUSTRIES, INC. ET AL.,             )
                                                      )
                  Defendant-Intervenors and           )
                  Consolidated Defendant-             )
                  Intervenors.                        )
                                                      )

 MEMORANDUM IN SUPPORT OF PLAINTIFF AND CONSOLIDATED PLAINTIFF
           NEXTEEL CO., LTD.’S RULE 56. 2 MOTION FOR
             JUDGMENT UPON THE AGENCY RECORD

ARNOLD & PORTER KAYE SCHOLER LLP            J. David Park
601 Massachusetts Avenue, N.W.              Henry D. Almond
Washington, D.C. 20001                      Daniel R. Wilson
Phone: (202) 942-5000                       Leslie C. Bailey
Fax: (202) 942-5999                         Kang Woo Lee

                                            Counsel to NEXTEEL Co., Ltd.
                                            Plaintiff and Consolidated Plaintiff


Dated: May 24, 2021
       Case 1:20-cv-03898-CRK Document 60-2                                      Filed 05/24/21 Page 2 of 54
                                                                                    NON-CONFIDENTIAL VERSION



                                               TABLE OF CONTENTS

I.     STATEMENT PURSUANT TO RULE 56.2 .......................................................................1
       A.        ADMINISTRATIVE DETERMINATION UNDER REVIEW ...............................1
       B.        ISSUES PRESENTED FOR REVIEW ...................................................................1
II.    STATEMENT OF FACTS ...................................................................................................2
       A.        BACKGROUND AND FACTS RELEVANT TO COMMERCE’S
                 PARTICULAR MARKET SITUATION FINDING ................................................2
       B.        FACTS RELEVANT TO NON-PRIME COST ALLOCATION ...........................10
       C.        FACTS RELEVANT TO SUSPENDED PRODUCTION LOSSES ..................... 11
III.   SUMMARY OF ARGUMENT ..........................................................................................12
IV.    STANDARD OF REVIEW ...............................................................................................14
V.     ARGUMENT .....................................................................................................................16
       A.        COMMERCE’S PARTICULAR MARKET SITUATION
                 DETERMINATION IS CONTRARY TO LAW AND UNSUPPORTED
                 BY SUBSTANTIAL RECORD EVIDENCE ........................................................16
                 1.         Commerce’s Determination is Inconsistent with the Particular
                            Market Situation Statute ............................................................................18
                 2.         The Record Does Not Support a Finding of a Particular Market
                            Situation .....................................................................................................21
                            a. Subsidization ...................................................................................... 22
                            b. HRC Imports from China ................................................................... 24
                            c. Strategic Alliances .............................................................................. 29
                            d. Electricity ........................................................................................... 30
                            e. Evidence Showing No Particular Market Situation Exists ................. 31
       B.        COMMERCE’S RELIANCE ON A GLOBAL REGRESSION-BASED
                 METHODOLOGY WAS NOT IN ACCORDANCE WITH LAW AND
                 WAS UNSUPPORTED BY SUBSTANTIAL EVIDENCE ..................................34
                 1.         Global Regression-Based Methodology Is Antithetical To An
                            Allegation Of A Localized Particular Market Situation within
                            Korea ..........................................................................................................36
                 2.         There Are Flaws In The Data Upon Which Commerce Relied .................37
       C.        COMMERCE ERRED IN CALCULATING NON-PRIME COSTS....................42
       D.        COMMERCE ERRED IN REALLOCATING SUSPENSION LOSS
                 FROM COGS TO G&A ........................................................................................45
VI.    CONCLUSION ..................................................................................................................48


                                                                   i
         Case 1:20-cv-03898-CRK Document 60-2                                   Filed 05/24/21 Page 3 of 54
                                                                                   NON-CONFIDENTIAL VERSION



                                              TABLE OF AUTHORITIES

Federal Cases

Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc.
      467 U.S. 837 (1984) ..............................................................................................14, 15, 21

Consol. Edison Co. v. NLRB
       305 U.S. 197 (1938) ...........................................................................................................15

Encino Motorcars, LLC v. Navarro
       136 U.S. 2117 (2016) ........................................................................................................15

F.lli De Cecco Di Filippo Fara S. Martino S.p.A. v. United States,
        216 F.3d 1027 (Fed. Cir. 2000)..........................................................................................38

Gerritsen v. Shirai
       979 F.2d 1524 (Fed. Cir. 1992) .........................................................................................15

Husteel Co., Ltd. v. United States
       Slip. Op. 20-125, Concol. Court No. 19-00112 (Ct. Int’l Trade Aug. 26, 2020) ..........4, 46

Husteel Co., Ltd. v. United States
       426 F.Supp.3d 1376 (Ct. Int.’l Trade 2020) .....................................................................20

NEXTEEL Co., Ltd. v. United States
     355 F.Supp.3d 1336 (Ct. Int.’l Trade 2019) ............................................................. passim

NEXTEEL Co., Ltd. v. United States
     392 F.Supp.3d 1276 (Ct. Int’l Trade 2019) .............................................................. passim

Nippon Steel Corp. v. United States
      458 F.3d 1345 (Fed. Cir. 2006)....................................................................................15, 22

POSCO v. United States,
     296 F. Supp. 3d 1320 (Ct. Int’l Trade 2018) ....................................................................31

POSCO v. United States,
     337 F.Supp.3d 1265 (Ct. Int’l Trade 2018) ......................................................................31

POSCO v. United States,
     353 F.Supp.3d 1357 (Ct. Int’l Trade 2018) ......................................................................31

POSCO v. United States,
     378 F.Supp.3d 1348 (Ct. Int’l Trade 2019). ........................................................................3




                                                             ii
          Case 1:20-cv-03898-CRK Document 60-2                                      Filed 05/24/21 Page 4 of 54
                                                                                       NON-CONFIDENTIAL VERSION



Robert Bosch LLC v. Pylon Mfg. Corp.
       659 F.3d 1142 (Fed. Cir. 2011)..........................................................................................15

Sterling Fed. Sys., Inc. v. Goldin
        16 F.3d 1177 (Fed. Cir. 1994)............................................................................................15

SeAH Steel Corp. v. United States
      Slip. Op. 21-43, Concol. Court No. 19-00086 (Ct. Int’l Trade Apr. 14, 2021) ......... passim

Timex V.I. v. United States
       157 F.3d 879 (Fed. Cir. 1998)............................................................................................14

Universal Camera Corp. v. NLRB
       340 U.S. 474 (1951) ...............................................................................................15, 22, 39

Federal Statutes

19 U.S.C. § 1516a ..........................................................................................................................14

19 U.S.C. § 1516a(b)(1)(B)(i)........................................................................................................14

19 U.S.C. § 1673 ............................................................................................................................18

19 U.S.C. § 1677a(a) .....................................................................................................................18

19 U.S.C.§ 1677b(a) ................................................................................................................16, 17

19 U.S.C. § 1677b(a)(1)(B)(i) .......................................................................................................19

19 U.S.C. § 1677b(a)(4) ................................................................................................................19

19 U.S.C. § 1677b(e) ............................................................................................................. passim

19 U.S.C. § 1677b(f) ....................................................................................................42, 44, 45, 46

19 U.S.C. §1677m(g) ......................................................................................................................8

28 U.S.C. § 1581(c) .......................................................................................................................14

Legislative History

S. Rep. No. 103-412 (1994) .....................................................................................................45, 47

Commerce Determinations

Biodiesel From Argentina: Final Determination of Sales at Less Than Fair Value and Final
Affirmative Determination of Critical Circumstances, in Part,
       83 Fed. Reg. 8,837 (Dep’t Commerce Mar. 1, 2018) .......................................................33



                                                                iii
         Case 1:20-cv-03898-CRK Document 60-2                             Filed 05/24/21 Page 5 of 54
                                                                             NON-CONFIDENTIAL VERSION



Certain Carbon and Alloy Steel Cut-To-Length Plate From the Republic of Korea: Final
Affirmative Countervailing Duty Determination and Final Negative Critical Circumstances
Determination,
       82 Fed. Reg. 16,341, 16,342 (Apr. 4, 2017) ..................................................................... 27

Certain Hot-Rolled Steel Flat Products from Korea: Final Results of Countervailing Duty
Administrative Review, 2016,
        84 Fed Reg. 28,461 (Dep’t Commerce June 19, 2019) ....................................................23

Certain Oil Country Tubular Goods From Ukraine: Final Determination of Sales at Less Than
Fair Value and Final Negative Determination of Critical Circumstances,
        79 Fed. Reg. 41,969 (July 18, 2014) ................................................................................42

Certain Oil Country Tubular Goods from the Republic of Korea,
       83 Fed. Reg. 17,146 (Dep’t Commerce Apr. 18, 2018).......................................................3

Certain Oil Country Tubular Goods from the Republic of Korea,
       84 Fed. Reg. 24,085 (Dep’t Commerce May 24, 2019) ..................................................... 3

Countervailing Duty Investigation of Certain Hot-Rolled Steel Flat Products From the Republic
of Korea: Final Affirmative Determination,
       81 Fed. Reg. 53,439 (Dep’t Commerce Aug. 12, 2016) ......................................................6

Initiation of Antidumping and Countervailing Duty Administrative Reviews,
         83 Fed. Reg. 8,058 (Dep’t Commerce Feb. 23, 2018) .........................................................5

Steel Concrete Reinforcing Bar From Taiwan: Final Determination of Sales at Less Than Fair
Value,
       82 Fed. Reg. 34,925 (Dep’t Commerce July 27, 2017) ....................................................33

Welded Line Pipe from the Republic of Korea: Final Results of Antidumping Duty Administrative
Review and Final Determination of No Shipments; 2016-2017,
      84 Fed. Reg. 27,762 (Dep’t Commerce Jun. 14, 2019) ................................................ 4, 41

Welded Line Pipe from the Republic of Korea: Final Results of Antidumping Duty Administrative
Review; 2015-2016,
      83 Fed. Reg. 33,919 (Dep’t Commerce Jul. 18, 2018),
      as amended, 83 Fed. Reg. 39,682 (Dep’t Commerce Aug. 10, 2018) .................................4

Welded Line Pipe From the Republic of Korea: Preliminary Results of Antidumping Duty
Administrative Review and Preliminary Determination of No Shipments; 2016-2017,
      84 Fed. Reg. 4,046 (Dep’t Commerce Feb. 14, 2019) .........................................................5

Welded Line Pipe From the Republic of Korea: Preliminary Results of Antidumping Duty
Administrative Review and Preliminary Determination of No Shipments; 2018-2019,
      86 Fed. Reg. 20,484 (Dep’t Commerce Apr. 20, 2021).....................................................26



                                                         iv
       Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 6 of 54
                                                              NON-CONFIDENTIAL VERSION



I. STATEMENT PURSUANT TO RULE 56.2

       A.      ADMINISTRATIVE DETERMINATION UNDER REVIEW

       Plaintiff NEXTEEL Co., Ltd. (“NEXTEEL”), a Korean producer and exporter of welded

line pipe, brings this action pursuant to 19 U.S.C. §§ 1516a(a)(2)(A)(i)(I) and (a)(2)(B)(iii) to

challenge certain aspects of the U.S. Department of Commerce’s (“Commerce”) final results in

the third administrative review of the antidumping duty order covering welded line pipe from the

Republic of Korea. See Welded Line Pipe from the Republic of Korea: Final Results of

Antidumping Duty Administrative Review and Final Determination of No Shipments; 2017-2018,

85 Fed. Reg. 76,517 (Dep’t Comm. Nov. 30, 2020) (“Final Results”). The challenged findings

and conclusions of fact and law are set out primarily in Commerce’s Issues and Decision

Memorandum accompanying the Final Results (“Final Decision Memo”).

       B.      ISSUES PRESENTED FOR REVIEW

       NEXTEEL respectfully submits that each of the following four issues presented to the

Court demonstrates agency action that is contrary to law and unsupported by substantial

evidence, necessitating remand:

1.     Whether Commerce’s particular market situation (“PMS”) finding was contrary to law or

       unsupported by substantial evidence;

2.     Whether Commerce’s reliance on a global regression-based methodology to derive the

       PMS adjustment was contrary to law or unsupported by substantial evidence;

3.     Whether Commerce’s determination to reallocate NEXTEEL’s reported manufacturing

       costs for producing non-prime products, by adding the net costs of manufacturing of non-

       prime products to prime products’ total manufacturing costs, was contrary to law or

       unsupported by substantial evidence; and



                                                  1
       Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 7 of 54
                                                              NON-CONFIDENTIAL VERSION



4.     Whether Commerce’s reclassification of losses related to suspended production as

       general and administrative expenses rather than costs of goods sold pursuant to

       NEXTEEL’s books and records and in accordance with the home country Generally

       Accepted Accounting Principles (“GAAP”) was contrary to law or unsupported by

       substantial record evidence.

II.    STATEMENT OF FACTS

       A.      BACKGROUND AND FACTS RELEVANT TO COMMERCE’S
               PARTICULAR MARKET SITUATION FINDING

       The central issue in this appeal is Commerce’s determination that a “particular market

situation” existed in Korea during the period of review such that NEXTEEL’s costs of

production did not reflect costs in the ordinary course of trade. See Welded Line Pipe from the

Republic of Korea: Final Results of Antidumping Duty Administrative Review and Final

Determination of No Shipments; 2017-2018, 85 Fed. Reg. 76,517 (Dep’t Comm. Nov. 30, 2020)

(“Final Results”), P.R. 860, and accompanying Issues and Decision Memorandum at cmts. 1-3

(Nov. 20, 2020) (“Final Decision Memo”), P.R. 854. Based on the determination that a

particular market situation existed in the Korean hot-rolled steel market, Commerce adjusted by

a rate of 25.62 percent NEXTEEL’s costs for hot-rolled steel coil used in the production of

subject welded line pipe (“WLP”). Id. at cmt. 3 (at 41).

       A brief summary of this Court’s holdings on PMS-related issues is relevant to the Court’s

review of the instant case. In the first, second, and third administrative reviews of oil country

tubular goods (“OCTG”) from Korea, the domestic industry alleged that a particular market

situation existed in Korea with respect to hot-rolled steel coil inputs used in the production of

OCTG, on the basis of four allegations: (1) alleged subsidization of Korean hot-rolled steel

products by the Korean government; (2) alleged distortions resulting from imported Chinese



                                              2
       Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 8 of 54
                                                              NON-CONFIDENTIAL VERSION



HRC; (3) alleged “strategic alliances” between Korean HRC suppliers and Korean OCTG

producers; and (4) alleged involvement by the Korean government in the electricity market in

Korea. See generally Oil Country Tubular Goods from the Republic of Korea: Final Results of

Antidumping Duty Administrative Review; 2014-2015, 82 Fed. Reg. 18,105 (Dep’t Comm. Apr.

17, 2017) (“OCTG AR1”); Certain Oil Country Tubular Goods from the Republic of Korea, 83

Fed. Reg. 17,146 (Dep’t Commerce Apr. 18, 2018) (“OCTG AR2”); Certain Oil Country

Tubular Goods from the Republic of Korea, 84 Fed. Reg. 24,085 (Dep’t Commerce May 24,

2019), and accompanying Issues & Decision Memo (“OCTG AR3 Final Decision Memo”). In

each review, Commerce considered the four allegations “as a whole” and found, “based on the

totality of the conditions in the Korean market,” that the domestic industry’s allegations

“represent facets of a single particular market situation.” See e.g., OCTG AR3 Final Decision

Memo at 26. Commerce was explicit that its PMS determination in the second and third review

were based on its PMS determination in the first review.

       In each of those reviews, Commerce applied a PMS adjustment rate to the hot-rolled coil

costs based on the CVD rate for hot-rolled steel coil calculated in the Hot-Rolled Steel from

Korea investigation (“Hot-Rolled Investigation”). See POSCO v. United States, 378 F.Supp.3d

1348 (Ct. Int’l Trade 2019). The Court has now struck down the PMS determinations in all three

OCTG reviews as unsupported by substantial evidence. See NEXTEEL Co., Ltd. v. United

States, 355 F.Supp.3d 1336 (Ct. Int’l Trade 2019) (pertaining to OCTG AR1) (“NEXTEEL I”);

NEXTEEL Co., Ltd. v. United States, 392 F.Supp.3d 1276 (Ct. Int’l Trade 2019) (pertaining to

OCTG AR2) (“NEXTEEL II”), appeal docketed, No. 21-1334 (Fed. Cir. No. 25, 2020); and

SeAH Steel Corp. v. United States, Slip Op. 21-43, Consol. Court No. 19-00086 (Ct. Int’l Trade

Apr. 14, 2021) (pertaining to OCTG AR3) (“SeAH”).




                                             3
       Case 1:20-cv-03898-CRK Document 60-2                 Filed 05/24/21 Page 9 of 54
                                                               NON-CONFIDENTIAL VERSION



       In the preceding first and second administrative reviews of the antidumping duty order on

welded line pipe from Korea (“Line Pipe AR1” and Line Pipe AR2”), the domestic industry

raised the same four-factor allegation, alleging that a particular market situation affected the

costs of hot-rolled steel inputs used to product subject WLP. See generally Welded Line Pipe

from the Republic of Korea: Final Results of Antidumping Duty Administrative Review; 2015-

2016, 83 Fed. Reg. 33,919 (Dep’t Commerce July 18, 2018), as amended, 83 Fed. Reg. 39,682

(Dep’t Commerce Aug. 10, 2018), and accompanying Issues & Decision Memo (“Line Pipe AR1

Final Decision Memo”); and Welded Line Pipe from the Republic of Korea: Final Results of

Antidumping Duty Administrative Review and Final Determination of No Shipments; 2016-2017,

84 Fed. Reg. 27,762 (Dep’t Commerce June 14, 2019), as amended, 84 Fed. Reg. 35,371 (Dep’t

Commerce July 23, 2019), and accompanying Issues & Decision Memo (“Line Pipe AR2 Final

Decision Memo”). This Court held that Commerce’s PMS findings in Line Pipe AR1 and Line

Pipe AR2 are not in accordance with law or unsupported by substantial evidence. See generally

Hyundai Steel Company v. United States, 43 CIT       , 415 F. supp. 3d 1293 (pertaining to

Line Pipe AR1) (“Hyundai Steel I”), appeal docketed, No. 21-1748 (Fed. Cir. Mar. 17, 2021);

and Husteel Co., Ltd. v. United States, Slip Op. 20-125, Consol. Court No. 19-00112 (Ct. Int’l

Trade Aug. 26, 2020) (pertaining to Line Pipe AR2) (“Husteel”).

       With respect to the instant review, on March 14, 2019, Commerce initiated the third

administrative review of the antidumping duty order on welded line pipe from Korea, for the

period December 1, 2016 to November 30, 2017 (“Line Pipe AR3”). See Initiation of

Antidumping and Countervailing Duty Administrative Reviews, 84 Fed. Reg. 9,297 (Dep’t

Commerce Mar. 14, 2019). Commerce selected as mandatory respondents NEXTEEL and




                                              4
      Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 10 of 54
                                                             NON-CONFIDENTIAL VERSION



SeAH Steel Corporation (“SeAH”). See Respondent Selection Memorandum. C.R. 3, P.R. 20

(Mar. 28, 2020).

       On June 25, 2019, relying heavily on Commerce’s prior determinations in the prior

OCTG and welded line pipe proceedings, Petitioners California Steel Industries, TMK IPSCO,

and Welspun Tubular LLC USA (collectively, “Petitioners”) requested that Commerce also find

a particular market situation with respect to the production of WLP in Korea with respect to the

review at hand (“Line Pipe AR3”). See generally Particular Market Situation Allegation and

Supporting Factual Information, C.R. 110-339, P.R. 95-696 (June 25, 2019) (“Petitioners’ PMS

Allegation”). Petitioners raised the same four-factor allegation, as in prior proceedings. Id.

Petitioners urged Commerce to “streamline the administrative process by starting with the

rebuttable presumption that the prior PMS continued to exist in the subsequent proceeding.” Id.

at 2-3. Accordingly, Petitioners requested that Commerce “find - as it did in the first

administrative review and second administrative review - that a PMS exists in Korea such that

corrective adjustments to respondents’ reported data are warranted.” Id. at 6. Petitioners

provided many of the same materials presented to Commerce in the OCTG and Line Pipe

proceedings, such that the agency records are very similar. Id. (Exhibit List).

       To make “corrective adjustments to address PMS distortions,” Petitioners urged that

Commerce not only base its adjustments on subsidy rates calculated from Hot-Rolled

Investigation, but also rely on a regression analysis that “estimate{s} the effect of global excess

capacity on prices of HRC.” Petitioners’ PMS Allegation at 40. Petitioners explained that the

regression analysis would regress “country-specific HRC import average unit values (“AUVs”) .

. . against global excess capacity to estimate the effect of global excess capacity on prices of

HRC at the national level.” Id.




                                             5
      Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 11 of 54
                                                             NON-CONFIDENTIAL VERSION



       In particular, Petitioners’ regression analysis used an ordinary least squares (“OLS”)

fixed-effects regression to estimate the Korean AUV of hot-rolled steel flat products of a blanket

Harmonized Tariff Schedule (“HTS”) category, HTS 7208 (flat-rolled iron or steel, hot-rolled).

Petitioners’ PMS Allegation at 47. Relying on this statistical tool, Petitioners estimated the

Korean import AUV of hot-rolled flat products in HTS 7208 in 2017, and claimed that the

resulting estimated AUV of $808.80/MT “should have been” NEXTEEL’s hot-rolled coil costs

during the POR. Id. at 52. According to Petitioners, this estimated AUV figure “is 49.35 percent

higher than the 2017 Korean import AUV for HRC of $541.54/MT.” Id.

       Following the allegation, interested parties submitted additional materials, factual

information, and comments concerning the PMS allegations. See, e.g., NEXTEEL’s Particular

Market Situation Comments and Rebuttal Factual Information, C.R. 372-383, P.R. 729-737

(Aug. 12, 2019) (“NEXTEEL PMS Submission”); Hyundai Steel’s Rebuttal Factual Information

Relating to PMS Allegation, C.R. 384-392, P.R. 738-745 (Aug. 12, 2019) (“Hyundai Steel PMS

Submission”).

       On February 7, 2020, Commerce issued its preliminary results. See Welded Line Pipe

from the Republic of Korea: Preliminary Results of Antidumping Duty Administrative Review;

2017-2018, 85 Fed. Reg. 7,268 (Dep’t Commerce Feb. 7, 2020) (“Preliminary Results”), P.R.

796, and accompanying Issues and Decision Memorandum, P.R. 979 (“Prelim. Decision

Memo”). Acknowledging that its determination was based largely on its finding in Line Pipe

AR2, Commerce determined that a particular market situation existed in Korea during the POR:

       {W}e preliminarily determine that the circumstances present during the instant
       review remained largely unchanged from those in 2016-2017 POR {Line Pipe
       AR2} which lead to the finding of a PMS in Korea in the 2016-2017 Final
       Results. Therefore, based on the record evidence in this proceeding, we
       preliminarily find that a PMS exists in Korea which distorts the COP of WLP.
       This PMS results from the collective impact of the four factors described above.



                                             6
      Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 12 of 54
                                                             NON-CONFIDENTIAL VERSION



Prelim. Decision Memo at 13, P.R. 979 (emphasis added).

       To quantify the impact of the PMS, Commerce adopted, with its own modifications,

Petitioner’s regression analysis. See id. at 14; see also Memorandum, Preliminary Results

Regression Analysis for PMS Adjustment, P.R. 798 (Feb. 3, 2020) (“Prelim PMS Memo”);

Memorandum, Preliminary Results Cost Calculation Pertaining to NEXTEEL, C.R. 460, P.R.

820 (Feb. 4, 2020). First, rather than calculate a counterfactual Korean flat-rolled steel import

AUV in 2017, Commerce calculated a PMS adjustment factor relying on the estimated

regression coefficient (i.e., the estimated “beta”) for the “uneconomic capacity” explanatory

variable, derived from Petitioner’s OLS analysis, which is based on ten-year data from 2008

through 2017. See Prelim PMS Memo at 1. Second, Commerce calculated a PMS adjustment

factor by determining that “a desired reduction of the uneconomic capacity is reasonably attained

by a capacity utilization rate of 80 percent.” Id. Third, Commerce used the 2017 global

production data to calculate “counterfactual global production capacity.” Id. In essence,

Commerce used this “beta” factor and the regression model in an attempt to identify what the

price of hot rolled steel would have been, had global hot rolled steel production been 80 percent

of total production capacity. Id.

       Based on the OLS regression analysis, Commerce calculated a particular market situation

adjustment factor of 13.97 percent. See Prelim PMS Memo at 2. Commerce then increased

NEXTEEL’s hot-rolled coil input costs by 13.97 percent “to account for the cost-based PMS that

existed in Korea.” Id. With the cost adjustment, Commerce calculated a preliminary

antidumping duty margin of 4.81 percent for NEXTEEL. See Preliminary Results, 85 Fed. Reg.

at 7,269.




                                             7
      Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 13 of 54
                                                             NON-CONFIDENTIAL VERSION



       Between March 11 and March 18, 2020, interested parties submitted case and rebuttal

briefs addressing issues in the Preliminary Results, including Commerce’s preliminary decision

with respect to the PMS issue. See generally NEXTEEL’s Case Brief, C.R. 474, P.R. 817

(March 11, 2020) (“NEXTEEL’s Case Brief”) and NEXTEEL’s Rebuttal Brief, P.R. 834 (March

18, 2020) (“NEXTEEL’s Rebuttal Brief”).

       Once the administrative record was closed after briefing concluded, on July 8, 2020,

Commerce placed new factual information on the record. See Memorandum, “Placing New

Factual Information on the Record,” P.R. 841-842 (July 8, 2020) (“July 8, 2020 Memorandum”).

Commerce’s July 8, 2020 Memorandum contained eight attachments, but no explanations as to

why Commerce was placing new factual information on the record following the close of the

record. Id. In the memorandum, Commerce provided interested parties with an opportunity to

submit factual information to “rebut, clarify, or correct” factual information contained in the

memorandum. Id.

       On July 15, 2020, NEXTEEL submitted rebuttal factual information. See Factual

Information in Response to the Department’s July 8, 2020 Memorandum Placing New Factual

Information on the Record, C.R. 475-479, P.R. 843-846 (July 15, 2020). NEXTEEL requested

that Commerce allow parties to comment and submit additional factual information once

Commerce clarified the basis upon which Commerce viewed the new factual information as

relevant to its analysis, the statute requires. Id. at 2 (citing 19 U.S.C. §1677m(g) (Commerce

“shall cease collecting information and shall provide the parties with a final opportunity to

comment on the information obtained by {Commerce} . . . upon which the parties have not

previously had an opportunity to comment.”). Commerce did not respond to NEXTEEL’s

request.




                                             8
      Case 1:20-cv-03898-CRK Document 60-2                 Filed 05/24/21 Page 14 of 54
                                                              NON-CONFIDENTIAL VERSION



       Commerce published the Final Results on November 30, 2020. See Final Results, P.R.

860. In the Final Results, Commerce affirmed its preliminary decision that a PMS existed in

relation to the cost of inputs to the production of the subject WLP. See Final Decision Memo,

P.R. 854, at cmt. 2 (at 17). Relying on the factual information Commerce placed on the record in

its July 8, 2020 Memorandum, Commerce made additional modifications to Petitioners’

regression analysis and calculated a higher adjustment factor (25.62 percent as opposed to 13.97

percent in the Preliminary Results) to NEXTEEL’s hot-rolled input costs of manufacturing the

subject WLP. See id. at cmt. 3 (at 41). As a result, NEXTEEL’s final dumping margin increased

to 15.07 percent from the preliminary margin of 4.81 percent. See Final Results, 85 Fed. Reg. at

76,518.

       In the Final Results, while continuing to rely on ten-year data from 2008 through 2017

for purposes of calculating the estimated regression coefficient “beta,” Commerce used a five-

year average of global production to calculate counterfactual global capacity. See Final Decision

Memo at 33-35. Further, although Commerce acknowledged that Petitioners’ regression analysis

was “imperfect,” Commerce nonetheless made no modifications to correct independent variables

such as pricing data for coking coal inputs used to calculate the estimated regression coefficient

beta. Id. at 38-39.

       On November 30, 2020, NEXTEEL filed a letter alleging ministerial errors in

Commerce’s PMS adjustment calculations. NEXTEEL’s Ministerial Error Comments, P.R. 861

(Nov. 30, 2020) (“NEXTEEL’s Ministerial Error Comments”). NEXTEEL alleged that

Commerce overlooked record information pertaining to 2017 global steel production and

capacity data, as well as the regression-based “beta” coefficient calculations. Id. at 2, 5.

Specifically, NEXTEEL established that, while Commerce determined not to use updated 2017




                                              9
      Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 15 of 54
                                                             NON-CONFIDENTIAL VERSION



data because Commerce stated that the data were not “available to” Petitioners when they filed a

PMS allegation, Final Decision Memo at 37, P.R. 854, in fact the record did contain the updated

2017 data in the Respondents’ rebuttal PMS comments submissions. NEXTEEL’s Ministerial

Error Comments at 7 (citing Hyundai Steel PMS Submission, C.R. 384-392, P.R. 738-745, at

Attachment D.2 (at 41)).

         Commerce declined to modify its Final Results pursuant to NEXTEEL’s ministerial

errors letter, stating that NEXTEEL’s allegation did not concern the type of error that Commerce

considers ministerial. See Memorandum, Final Ministerial Error Allegation, P.R. 866 (Dec. 23,

2020).

         B.     FACTS RELEVANT TO NON-PRIME COST ALLOCATION

         As with its reporting in the prior administrative reviews involving WLP and other non-

subject pipes (i.e., OCTG and Circular Welded Pipe), for reporting of non-prime products,

NEXTEEL relied on the costs of non-prime products as recorded in its normal accounting

records. See NEXTEEL’s Sections C & D Response, C.R. 84-91, P.R. 80 (May 22, 2019)

(“NEXTEEL Sections C & D Response”), at D-17. Because NEXTEEL determines after all

stages of production have been completed whether a particular pipe meets the requirements for

the prime product, non-prime products incur the same costs of production as prime products, and

NEXTEEL accordingly calculates and records costs for non-prime products in the same manner

as costs for prime products. See Id.

         Nevertheless, in the Final Results, Commerce reallocated the reported costs of

NEXTEEL’s non-prime line pipe products. See Final Decision Memo, P.R. 854, at 45–47.

Commerce explained that the cost reallocation was justified because the non-prime pipe products

“are not WLP” and cannot be used for the same application as prime products. See id.




                                             10
      Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 16 of 54
                                                             NON-CONFIDENTIAL VERSION



Commerce explained that, because non-prime products are not capable of being used for the

same applications as prime line pipe and non-prime products have a sales value less than the

reported cost of production, it is reasonable for Commerce to adjust the reported full costs so that

the costs “reasonably reflect the costs associated with the production and sale of the

merchandise.” Id. at 47. As such, Commerce (1) set the costs of non-prime products equal to

their sales value and (2) reallocated the difference between the production costs and the lower

sales price for non-prime products as a cost for prime WLP products, in effect increasing the cost

to produce prime line pipe products to include costs related to producing non-prime line pipe.

See id.

          C.    FACTS RELEVANT TO SUSPENDED PRODUCTION LOSSES

          During the POR, NEXTEEL suspended production on certain OCTG (i.e., non-subject

merchandise) lines and one of the forming lines for the subject merchandise production. See

NEXTEEL Sections C & D Response, C.R. 84-91, P.R. 80, at D-10. The suspended production

resulted in losses in the form of labor and overhead costs (including depreciation) and costs

allocated to these lines from common cost centers. See NEXTEEL’s Supplemental Sections A,

C & D Response, C.R. 430-434, P.R. 755 (Sept. 6, 2019) (“NEXTEEL Supp. Sections ACD

Response”), at S-16. In accordance with NEXTEEL’s standard accounting practices and

consistent with Korean GAAP, NEXTEEL transferred those suspension losses directly to

NEXTEEL’s costs of goods sold (COGS) at year end, because they were specific costs relating

to specific production lines, rather than treated as a general cost of manufacturing. Id. As such,

the costs were not included in NEXTEEL’s reported costs of manufacturing. NEXTEEL

provided a schedule reporting appropriate per-unit amounts by production line in response to

Commerce’s request. Id. at Exhibit SD-3-a.




                                             11
         Case 1:20-cv-03898-CRK Document 60-2            Filed 05/24/21 Page 17 of 54
                                                            NON-CONFIDENTIAL VERSION



         Despite NEXTEEL’s treatment of these costs in its normal books and records in

accordance with Korean GAAP, Commerce reclassified the associated costs (i.e., suspended

loss) to NEXTEEL’s G&A expenses and excluded the suspended losses from NEXTEEL’s

COGS denominator. See Final Decision Memo, P.R. 860, at 49.

III.     SUMMARY OF ARGUMENT

         Commerce’s PMS finding in this review is based on the same facts and same allegations

as those made by the domestic interested parties (“petitioners”) in the OCTG proceedings (i.e.,

OCTG AR1, OCTG AR2, and OCTG AR3) and the Welded Line Pipe proceedings (i.e., Line

Pipe AR1 and Line Pipe AR2), as well in other cases involving steel products from Korea. This

Court has now concluded that Commerce’s PMS determinations in the OCTG and Line Pipe

lines of cases were unsupported by substantial evidence or contrary to law. The evidentiary

record for Petitioners’ PMS allegation in the instant administrative review (i.e., Line Pipe AR3)

is very similar to the evidentiary record that was before Commerce in the OCTG and Line Pipe

proceedings. The Court has already examined these facts several times and consistently found

them insufficient to support Commerce’s PMS determinations. Here again the record does not

contain evidence of a PMS that results in NEXTEEL’s costs being outside the ordinary course of

trade.

         To quantify the impact of the PMS, Commerce relied on a global regression-based

methodology. Commerce’s chosen methodology to “estimate” what NEXTEEL’s hot-rolled

steel input costs would have been absent the claimed PMS, was unreasonable, because it bore no

relationship to the costs NEXTEEL incurred to produce subject WLP. As a threshold matter, a

global regression-based methodology was antithetical to an allegation of a localized particular

market situation within Korea. The use of the method itself suggests that market distortions exist




                                            12
       Case 1:20-cv-03898-CRK Document 60-2               Filed 05/24/21 Page 18 of 54
                                                             NON-CONFIDENTIAL VERSION



not just for a “particular” local market (i.e., Korea, as Petitioners claimed and Commerce found)

but also in the global market. That is, any claimed situation in Korea is not a “particular” market

situation, as accepting Commerce’s PMS determination based on a theory of “global steel

overcapacity” means that there is a broad and general situation across the globe, a situation not

specific to Korea. Commerce’s regression model also contained fatal flaws that Commerce

overlooked when calculating the PMS adjustment. Commerce ignored the POR-specific and

input-specific data when it purported to estimate NEXTEEL’s hot-rolled input costs during the

POR.

       Commerce also erred in its calculations of the adjustment for the costs of NEXTEEL’s

non-prime merchandise as well as in its adjustment to NEXTEEL’s G&A expense ratio to

account for loss resulting from periods of suspended production operations during the POR.

Commerce’s adjustment for non-prime costs was an error because Commerce diverged from

NEXTEEL’s books and records which attribute full and actual costs to NEXTEEL’s non-prime

products. In doing so, Commerce re-allocated the difference between the cost of production and

sales value for non-prime products to prime products. With regard to adjustments to account for

suspended production loss, Commerce determined that the costs related to the company as a

whole because the shut downs were for an “extended period of time.” Commerce accordingly

revised NEXTEEL’s G&A expense ratio to include the suspended loss amount in the numerator

of G&A, and at the same time deducted the suspended loss amount from COGS denominator.

However, the expenses resulting from the loss were manufacturing-related expenses as recorded

in NEXTEEL’s books and records kept pursuant to Korean GAAP, and as such do not belong in

the G&A expense ratio at all, which is for general costs to be borne by the company as a whole.




                                             13
      Case 1:20-cv-03898-CRK Document 60-2                  Filed 05/24/21 Page 19 of 54
                                                               NON-CONFIDENTIAL VERSION



IV.    STANDARD OF REVIEW

       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1581(c), as this

appeal is taken pursuant to 19 U.S.C. § 1516a. The Court will hold Commerce’s determinations

unlawful in an antidumping duty proceeding where they are “unsupported by substantial

evidence on the record, or otherwise not in accordance with law.” 19 U.S.C.

§ 1516a(b)(1)(B)(i).

       Commerce acts contrary to law where it acts arbitrarily or based on an impermissible

interpretation of its statutory authority. See Chevron, U.S.A., Inc. v. Natural Res. Def. Council,

Inc., 467 U.S. 837, 842–43 (1984). When reviewing Commerce’s interpretation of the

antidumping statute, the Court first determines “whether Congress has directly spoken on the

precise question at issue. Where the intent of Congress is clear, that is the end of the matter; for

the court, as well as the agency, must give effect to the unambiguously expressed intent of

Congress.” Id. Where, on the other hand, “the statute is silent or ambiguous with respect to the

specific issue, the question for the court is whether the agency’s answer is based on a permissible

construction of the statute.” Id. at 843.

       However, as the Federal Circuit explained in Timex V.I. v. United States, the Court does

“not fulfill {its} duty to say what the law is . . . by merely agreeing to Commerce’s interpretation

of the statutory provision at issue if it is ‘reasonable,’ regardless of whether {the Court thinks} it

correct.” Timex V.I. v. United States, 157 F.3d 879, 881-82 (Fed. Cir. 1998) (internal citations

omitted). “Rather, before granting an agency’s statutory interpretation such great deference . . .

{the Court} must first carefully investigate the matter to determine whether Congress’s purpose

and intent on the question at issue is judicially ascertainable.” Id. As the Federal Circuit further

explained in Timex, where “the statute’s text does not explicitly address the precise question,




                                              14
      Case 1:20-cv-03898-CRK Document 60-2                 Filed 05/24/21 Page 20 of 54
                                                              NON-CONFIDENTIAL VERSION



{the Court does} not at that point simply defer to the agency. {The Court’s} search for

Congress’s intent must be more thorough than that.” Id. “Beyond the statute’s text, those ‘tools’

include the statute’s structure, canons of statutory construction, and legislative history.” Id.

Furthermore, Chevron deference is inappropriate where an agency has, without proper

explanation, reversed course from a longstanding interpretation of the statute, on which parties

have come to rely. See Encino Motorcars, LLC v. Navarro, 136 U.S. 2117, 2126–27 (2016).

       Substantial evidence is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938).

Importantly, “{t}he substantiality of evidence must take into account whatever in the record

fairly detracts from its weight.” Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951).

The substantial evidence standard of review essentially asks whether, given the evidence on the

record as a whole, the agency’s conclusion was reasonable. See Nippon Steel Corp. v. United

States, 458 F.3d 1345, 1351 (Fed. Cir. 2006).

       When reviewing an agency decision for abuse of discretion, the court examines whether

the decision “1) is clearly unreasonable, arbitrary, or fanciful; 2) is based on an erroneous

conclusion of law; 3) rests on clearly erroneous fact findings; or 4) follows from a record that

contains no evidence on which the {agency} could rationally base its decision.” Sterling Fed.

Sys., Inc. v. Goldin, 16 F.3d 1177, 1182 (Fed. Cir. 1994) (quoting Gerritsen v. Shirai, 979 F.2d

1524, 1529 (Fed. Cir. 1992)); see also Robert Bosch LLC v. Pylon Mfg. Corp., 659 F.3d 1142,

1147-48 (Fed. Cir. 2011) (noting that a clear error of judgment occurs when an action is

“arbitrary, fanciful, or clearly unreasonable.”).




                                              15
      Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 21 of 54
                                                             NON-CONFIDENTIAL VERSION



V.      ARGUMENT

        A.      COMMERCE’S PARTICULAR MARKET SITUATION
                DETERMINATION IS CONTRARY TO LAW AND UNSUPPORTED BY
                SUBSTANTIAL RECORD EVIDENCE

        Commerce erred in concluding that a particular market situation (“PMS”) exists with

respect to NEXTEEL’s costs of production, as the determination is inconsistent with 19 U.S.C. §

1677b(e), this Court’s recent rulings, and the record facts. The record of this administrative

review does not contain substantial evidence of: (1) policies or mandates by the Government of

Korea with regard to hot-rolled coil in that distort NEXTEEL’s WLP costs of production or

render them outside the ordinary course of trade; (2) price distortions in the Korean market due

to imports of HRC from China that would render NEXTEEL’s costs outside the ordinary course

of trade; (3) strategic alliances that impact costs or prices such that NEXTEEL’s costs are

outside the ordinary course of trade; or (4) government involvement in the Korean electricity

market that could support the conclusion that NEXTEEL’s costs are outside the ordinary course

of trade. As such, Commerce did not have any legal or factual justification to apply a PMS

adjustment to NEXTEEL’s hot-rolled input prices in the Final Results of this review, particularly

in light of the CIT’s recent, related rulings.

        This Court has now been presented with challenges to Commerce’s PMS determinations

multiple times, and has accordingly cultivated relevant expertise on the issue. In Dong-A Steel

Co., addressing a similar PMS allegation related to the hot-rolled steel market in Korea, the

Court found related prior rulings persuasive emphasizing that “the record evidence that

Commerce relies upon to support its PMS determination here appears to be consistent with the

evidence from prior administrative reviews, which the court has held to be insufficient to satisfy

the substantial evidence burden,” including earlier administrative reviews of similar steel




                                                 16
      Case 1:20-cv-03898-CRK Document 60-2               Filed 05/24/21 Page 22 of 54
                                                            NON-CONFIDENTIAL VERSION



products from Korea including OCTG, WLP, and circular welded pipe. Dong-A Steel Co., 475

F. Supp. 3d 1317, 1333 (Ct. Int’l Trade 2020). There the Court determined that Commerce

“relied on substantially the same record evidence in reaching its PMS determination here as

underlay earlier administrative reviews,” which failed to meet the substantial evidence burden in

those earlier cases, and concluded that the evidence “was and remains insufficient to constitute

substantial evidence.” Id. at 1336.

       Most recently, in SeAH (pertaining to OCTG AR3), the Court reviewed Commerce’s

determination based on much of the same evidence Commerce relied on to make a PMS

determination in the administrative review at hand. SeAH, Consol. Court No. 19-00864, CIT

Slip Op. 21-43 (Apr. 14, 2021). The Court first explained at length, pointing to specific evidence

relied upon by Commerce, why Commerce’s PMS determinations were unsupported by

substantial evidence in NEXTEEL I and NEXTEEL II. Id. at 30-39. Then the Court analyzed

whether any additional or different evidence relied by Commerce to make a PMS finding in

OCTG AR3 supported an affirmative PMS finding. Id. at 39-52. The Court concluded that,

“{a}lthough the record in OCTG III contains some additional documents not included on the

OCTG I or OCTG II records, the court observes that Commerce’s examination of the OCTG III

record overall, including previously submitted documents and newly submitted documents, with

related explanation, does not support Commerce’s OCTG III determination that a particular

market situation affected the cost of production of OCTG.” Id. at 39 (emphasis added).

       In particular, with respect to the alleged countervailable subsidization of Korean hot-

rolled steel products, the Court found that “Commerce’s reliance on a subsidization rate of nearly

60% from a timeframe outside the relevant period of review is unreasonable in light of existing

contrary record information referenced by Commerce of significantly lower subsidization rates




                                            17
      Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 23 of 54
                                                             NON-CONFIDENTIAL VERSION



of less than 2% from within the period of review.” Id. at 43. As to the alleged “an onslaught of

imported ‘cheaper Chinese steel products’” in the Korean steel market, the Court observed that

the record evidence cited by Commerce “does not support a conclusion that the global glut of

Chines hot-rolled coil imports caused price distortions specific to the Korean steel market.” Id.

at 46. As to the evidence such as a notice from the Korean Free Trade Commission imposing

penalties to certain Korean steel producers to show that “strategic alliances” existed during the

POR, the Court found that “none of the evidence pertains to the relevant period of review,” and

Commerce’s speculation that strategic alliances “may have created distortions” was not

supported by the record. Id. at 48. With respect to electricity, the Court found that the evidence

relied upon Commerce had a “temporal problem” and that the evidence that pre-dated the POR

was “inconclusive regarding government control over electricity” during the OCTG AR3 period

of review. Id. at 50.

       As NEXTEEL demonstrates in Section A.2, below, Commerce relied on the same

underlying evidence for which this Court has concluded that did not constitute substantial

evidence.

               1.       Commerce’s Determination is Inconsistent with the Particular
                        Market Situation Statute

       Under the Tariff Act of 1930, as amended, Commerce conducts antidumping duty

investigations and determines whether goods are being sold at less-than-fair value. See 19

U.S.C. § 1673. In conducting this analysis, Commerce compares the price at which the subject

merchandise is sold in the United States (referred to as “export price” or “constructed export

price”) to a “normal value” benchmark. Export price is defined as the price at which the subject

merchandise is first sold in the U.S. See 19 U.S.C. § 1677a(a).




                                             18
      Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 24 of 54
                                                             NON-CONFIDENTIAL VERSION



       With respect to normal value, the statute indicates a preference for using the price at

which the subject merchandise is sold in the exporting country as the basis of normal value. See

19 U.S.C. § 1677b(a)(1)(B)(i). But if Commerce cannot determine the normal value of the

subject merchandise based on price, then § 1677b(a)(4) authorizes Commerce to use a

constructed value as the basis of normal value. Prior to the enactment of the TPEA, the normal

value statute at 19 U.S.C. § 1677b(a)(1)(B)(ii)(III) permitted the agency to disregard home

market sales if a “particular market situation prevent{ed} a proper comparison” to export price.

However, Section 504 of the TPEA amended the Tariff Act to also consider “particular market

situations” when calculating normal value under the constructed value provision (i.e., 19 U.S.C.

§ 1677b(e)). See 2015 TPEA, Pub. L. No. 114-27, 129 Stat. 362. When calculating constructed

value under the revised statute, if Commerce finds the existence of a PMS “such that the cost of

materials and fabrication or other processing of any kind does not accurately reflect the cost of

production in the ordinary course of trade, the administering authority may use another

calculation methodology under this part or any other calculation methodology.” 19 U.S.C. §

1677b(e).

       The plain language of this provision (“such that the cost of materials and fabrication or

other processing of any kind does not accurately reflect the cost of production in the ordinary

course of trade”) necessitates a focus on actual costs, and an assessment of whether those costs

are in the “ordinary course of trade.” In short, this statutory inquiry requires two determinations

before the agency can resort to an alternative calculation methodology – Commerce must

determine: (1) that a PMS exists, (2) such that the respondents’ costs are outside the ordinary

course of trade.




                                             19
      Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 25 of 54
                                                             NON-CONFIDENTIAL VERSION



       As summarized by the Court in Husteel, “{t}o establish the existence of a PMS,

Commerce must demonstrate both that there are distortions present in the market and that those

distortions prevent a proper comparison of normal value with export price or constructed export

price.” Husteel Co. v. United States, 426 F.Supp.3d 1376, 1390 (Ct. Int'l Trade 2020) (emphases

added). To reiterate: the statute allows for adjustments to cost where there is (1) some situation

in the market at issue that constitutes a “PMS” and (2) the PMS results in “the cost of materials

and fabrication or other processing of any kind” no longer “reflect{ing} the cost of production in

the ordinary course of trade{.}” 19 U.S.C. § 1677b(e). Absent such a finding, there is no basis

in the law to disregard the costs or determine that the reported costs are inadequate to sever as a

proper comparison to U.S. price.

       Nevertheless, despite this clear statutory directive, Commerce never analyzed whether

NEXTEEL’s costs (or the actual costs prevalent in the market) accurately reflected costs in the

ordinary course of trade. That is, Commerce concluded that NEXTEEL’s costs were outside the

ordinary course of trade without even looking at NEXTEEL’s actual costs, or looking at the

prevailing costs generally in Korea, or assessing what the costs might be in the ordinary course

of trade. Indeed, Commerce reached a decision that NEXTEEL’s costs were outside the ordinary

course of trade without reference to any evidence regarding actual costs. In Commerce’s view,

item (2) is essentially removed from the statute, as any time there is a PMS the costs are

automatically deemed outside the ordinary course of trade.

       The statute requires two findings, and Commerce has not made both findings here. It is

axiomatic that Commerce must follow the statute, and must give effect to the statute’s plain

meaning. NSK Ltd. v. United States, 115 F.3d 965, 974 (Fed. Cir. 1997). Indeed, Commerce,

like all administrative agencies, “must give effect to the unambiguously expressed intent of




                                             20
      Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 26 of 54
                                                             NON-CONFIDENTIAL VERSION



Congress.” Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 843 (1984).

Inconsistent with this mandate, Commerce did not follow its statutory directive, finding instead

that the alleged distortion in the market impacted respondents’ costs in this review without

actually examining the impact (if any) of the alleged distortion on the actual costs of the

respondent under consideration.

               2.      The Record Does Not Support a Finding of a Particular Market
                       Situation

       The Court’s multiple opinions reviewing Commerce’s PMS findings are instructive to the

issue at hand. In the Final Results, while Commerce claims that its PMS determination in this

review was “based on an extensive amount of information . . . placed on the record of this

review,” Final Decision Memo, P.R. 854, at 17, it is clear from the agency’s decision memo that

Commerce relied on the same determinative set of evidence, which this Court has held in

multiple occasions that does not constitute substantial evidence.

       Here, Petitioners submitted and Commerce endorsed the same allegations and materials

provided in PMS allegations with respect to the Korean hot-rolled steel market. Commerce cited

to exhibits 19 (excerpts of PMS allegations filed in Heavy-Walled Rectangular Pipe and Tube

from Korea (“Heavy Walled from Korea”)), 23, (Commerce’s determination in Hot-Rolled

Investigation) 26-30 (excerpts of PMS allegations filed in Heavy Walled from Korea, Line

Pipe AR1, OCTG AR1, and OCTG AR2), 33-36 (KFTC decisions and related articles, which

were also presented in OCTG AR3), and 38 (excerpts of PMS allegation filed in Heavy Walled

from Korea) of Petitioners’ PMS allegation to support its affirmative PMS determination. The

allegation in this case was nothing but a compendium of stale evidence this Court has repeatedly

determined is insufficient to establish that a PMS exists in the Korean hot rolled steel market --




                                             21
      Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 27 of 54
                                                             NON-CONFIDENTIAL VERSION



in each successive review the factual submissions begin with the materials from prior allegations

as attachments to the latest allegation.

       As established below, NEXTEEL placed on the record substantial factual evidence

affirmatively demonstrating that a PMS did not exist in Korea during the period of review.1

Commerce has not explained why its determination that a PMS exists in Korea is reasonable in

light of this conflicting evidence. Universal Camera Corp., 340 U.S. at 488 (“{t}he

substantiality of evidence must take into account whatever in the record fairly detracts from its

weight.”); Nippon Steel Corp. v. United States, 458 F.3d at 1351 (explaining that the substantial

evidence standard of review essentially asks whether, given the evidence on the record as a

whole, the agency’s conclusion was reasonable).

                           a. Subsidization

       Commerce found that a particular market situation existed with regard to NEXTEEL’s

cost of production, due in large part to alleged upstream subsidies provided by the Korean

government to POSCO, a Korean producer of hot-rolled coil. See Final Decision Memo, P.R.

854, at 18 (citing Petitioners’ PMS Allegation at Exhibits 19 and 23 (containing Commerce’s

issues and decision memo in Hot-Rolled Investigation)). Commerce relied heavily on its own

subsidy determination in Hot-Rolled Investigation, in which Commerce calculated a total AFA

subsidy rate of almost 60 percent to mandatory respondent POSCO. See also Certain Hot-Rolled

Steel Flat Products from the Republic of Korea, 84 Fed. Reg. at 23,019-20 (reducing POSCO’s

total AFA subsidy rate from 58.68% to 41.57%). Commerce relied on this AFA rate in a prior



1
  Many of these facts were also present on the record NEXTEEL I, which led Commerce to
initially (and correctly) reject Petitioner’s PMS allegations in that review. See NEXTEEL I, 355
F. Supp. 3d 1336, 1345-46 (Ct. Int’l Trade 2019).



                                             22
      Case 1:20-cv-03898-CRK Document 60-2                 Filed 05/24/21 Page 28 of 54
                                                              NON-CONFIDENTIAL VERSION



proceeding to conclude that (1) “the Korean government subsidized HRC, the primary input into

WLP production”; and (2) “the mandatory respondents purchased HRC from entities receiving

these subsidies, including POSCO.” Final Decision Memo at 18.

       As this Court has previously found, the Hot-Rolled Investigation determination and

corresponding CVD rate simply do not constitute substantial evidence supporting a PMS

determination. Indeed, reviewing Commerce’s reliance on the Hot-Rolled Investigation rate in

SeAH, the Court found that reliance unreasonable:

       Commerce’s reliance on the subsidy rate of nearly 60% or the revised subsidy rate
       of more than 40% from the {Hot-Rolled Investigation} countervailing duty
       investigation covering calendar year 2014 was unreasonable in light of available
       information of more contemporaneous subsidy rates of less than 2% for the period
       of review from August 12, 2016 to December 31, 2016, which overlaps partially
       with the OCTG III period of review from September 1, 2016 through August 31,
       2017.

SeAH at 41.

       As in SeAH, Commerce again ignored the fact that the AFA rate in the Hot-Rolled

Investigation does not indicate actual level of subsidization in Korea. Commerce also glossed

over the fact that the agency has now determined, in the Hot-Rolled Steel first administrative

review, that the actual rate of subsidization in Korea for hot-rolled steel is barely above

Commerce’s de minimis threshold. See Certain Hot-Rolled Steel Flat Products From the

Republic of Korea: Final Results of Countervailing Duty Administrative Review, 2016, 84 Fed.

Reg. 28,461 (Dep’t Commerce June 19, 2019), as amended in Countervailing Duty Order on

Certain Hot-Rolled Steel Flat Products from the Republic of Korea: Amended Final Results of

the First Administrative Review, 84 Fed. Reg. 35,604 (Dep’t Commerce July 24, 2019)

(collectively, Hot-Rolled from Korea AR1); see also NEXTEEL PMS Submission, C.R. 372-383,

P.R. 729-737, at Exhibit 2 (containing Commerce’s decision memorandum along with




                                              23
      Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 29 of 54
                                                             NON-CONFIDENTIAL VERSION



calculation memoranda pertaining to POSCO and Hyundai Steel in Hot-Rolled from Korea AR1).

Indeed, in the first administrative review of Hot-Rolled Steel from Korea, published prior to the

preliminary results in the instant review, Commerce calculated near-de minimis final subsidy

rates of 0.58% for Hyundai Steel and 0.54% for POSCO. See Hot-Rolled from Korea AR1.

Such near de minimis levels of subsidization undermined Commerce’s finding that the Korean

hot-rolled steel market is subsidized at a level approaching “60 percent of the cost of hot-rolled

steel” and was accordingly affected by a “particular market situation.” See Final Decision

Memo, P.R. 854, at 18 (citing to Petitioners’ PMS Allegation at Exhibit 23 (containing

Commerce’s issues and decision memo in Hot-Rolled Investigation). Commerce did not explain

how its finding of Korean Government intervention in the steel market is reasonable in light of

this contrary evidence.

       Commerce’s PMS determination is unsupported by substantial record evidence given its

sole reliance on an outdated AFA rate to support the allegation of significant subsidization in the

steel market in Korea during the POR.

                           b. HRC Imports from China

       Commerce’s finding that imports of hot-rolled steel coil from China into Korea

contributed to a PMS also lacked the support of substantial evidence. Commerce concluded that,

as a result of significant overcapacity in Chinese steel production, the “Korean steel market has

been sharply impacted by imports of cheap Chinese steel products, placing downward pressure

on Korean domestic steel prices.” Final Decision Memo. P.R. 854, at 18. Commerce’s

determination was premised on speculation and rife with obvious factual and logical flaws, as

this Court concluded in NEXTEEL I, NEXTEEL II, SeAH, Hyundai Steel I and Huesteel.




                                             24
      Case 1:20-cv-03898-CRK Document 60-2                 Filed 05/24/21 Page 30 of 54
                                                              NON-CONFIDENTIAL VERSION



       As a preliminary matter, Commerce pointed to no actual evidence concerning Korean

steel prices or market forces to support its determination. Commerce’s lone factual support for

its conclusion was a general reference to Petitioners’ allegation, without tying the allegation to

NEXTEEL’s data or the reported costs. See Final Decision Memo at 18-19, n. 105-110 (citing to

Petitioners’ PMS Allegation at Exhibits 20, 26-30, and 42). Contrary to Commerce’s finding,

the record evidence demonstrated that there was in fact decreasing capacity, decreasing exports,

and increasing hot-rolled steel prices during the POR. OECD Steel Reports from the 2nd and 4th

quarters of 2018 (i.e., during the POR) included at Exhibit 5 of NEXTEEL’s PMS Submission,

C.R. 372-383, P.R. 729-737, showed that the Chinese industry targeted significant capacity

reductions during these periods. Exhibit 6 of NEXTEEL’s PMS Submission contained a similar

report from the International Monetary Fund, which reports at length on Chinese capacity

reductions. Id.

       Further, by focusing on the broad impact of global overcapacity on global markets,

Commerce’s analysis failed to show that a particular market - specifically the Korean hot-rolled

market - has been distorted. There can be no “particular” market situation if the market factors

cited by Petitioners are impacting the steel market in every country (and in fact for practically

every steel product), in the same way. Commerce’s analysis failed to focus on the impact that

alleged distortions have on the cost of production, and whether the resulting costs are outside the

ordinary course of trade, as the statute requires. See 19 U.S.C. § 1677b(e). There simply was no

evidence here of the required quantifiable link between the claimed global and/or Chinese

overcapacity and a distortion of the cost of production of subject merchandise for a particular

respondent (NEXTEEL) in the particular market (Korea).




                                             25
      Case 1:20-cv-03898-CRK Document 60-2                 Filed 05/24/21 Page 31 of 54
                                                              NON-CONFIDENTIAL VERSION



       With respect to the actual hot-rolled steel prices, the evidence on the record exhibited a

trend of increasing hot-rolled steel prices, effectuated in part by the affirmative actions by the

Chinese Government. NEXTEEL provided summaries of data reported by the World Steel

Association Yearbook 2018 and the Organization for Economic Co-operation and Development

(OECD) in “Recent developments in steelmaking capacity” report regarding steel capacity,

production, apparent use, excess capacity and capacity utilization reported from the world, as

well as individually for both China and Korea. See NEXTEEL’s PMS Submission, C.R. 372-

383, P.R. 729-737, at Exhibit 8. The data showed that the global steel overcapacity situation

significantly improved in recent years, including in China and Korea, and especially during the

first part of the period of review in 2017. These data established that, contrary to Petitioners’

arguments, global (and especially Chinese and Korean) steel overcapacity was at significantly

reduced levels prior to and during the POR. In particular, substantial evidence demonstrates that

the Chinese industry targeted significant capacity reductions and projects further declines in

Chinese overcapacity along with corresponding price increases. Critically, Commerce in Line

Pipe AR4 cited identical consideration to reach a completely different conclusion:

       For example, the Domestic Interested Parties provided data showing a steady
       decline over recent years of imports of Chinese HRC into Korea, declining by 44
       percent from 2015 to 2019.

Welded Line Pipe from the Republic of Korea: Preliminary Results of Antidumping Duty

Administrative Review; 2018-2019, 86 Fed. Reg. 20,484 (Dep’t Commerce Apr. 20, 2021), and

accompanying Issues & Decision Memo, at 13 (citing Domestic Interested Parties PMS

Allegation at Exhibit 56).

       The Court has previously reviewed Commerce’s determination on this issue and found it

unsupported. For example, in NEXTEEL I, this Court stated that Commerce “acknowledged a




                                              26
       Case 1:20-cv-03898-CRK Document 60-2               Filed 05/24/21 Page 32 of 54
                                                             NON-CONFIDENTIAL VERSION



rise in exports of steel products (including HRC) from China, but found that Maverick had not

demonstrated that the trend was unique to Korea.” NEXTEEL I, 335 F. Supp. 3d at 1350. The

Court then cited Commerce’s determination to elucidate further the specificity necessary for a

PMS finding, stating that “the potential broad effect on prices creates a situation outside the

scope of a particular market situation, as the impact of Chinese exports in the Korean market are

also reflected in other markets across the world.” Id. Likewise, here, Commerce failed to

explain how it reached its PMS determination in light of record evidence that the alleged price

distortion of hot-rolled steel based on global overcapacity is not unique to Korea.

       Critically, Commerce’s analysis concluded, without evidence, that there is a link between

Chinese imports and prices in Korea. But the fact that prices within a market (i.e., prices within

Korea for hot rolled steel from various sources) tend to converge should not be surprising -- this

is exactly what one would expect in a functioning marketplace with prices and sourcing

determined by supply and demand.

       Similarly, in SeAH, the Court noted that “Commerce has cited nothing on the record to

support its determination that the oversupply of low-priced Chinese products is particular to the

Korean market.” SeAH at 46 (emphasis original). There the Court listed the record documents

that Commerce relied on in OCTG III (but differed from OCTG II) to support a finding that hot-

rolled imports from China contributed to a PMS:

      Global Trade Atlas, South Korea Import Statistics for Hot-Rolled Products, 2012–2017
       (“GTA 2012–2017”);
      an article in The Investor, Korea Herald, dated September 20, 2016, titled “POSCO,
       Hyundai Steel merger to benefit industry: report”;
      an article in Pulse by Maeil Business Newspaper, dated November 23, 2016, titled
       “Hyundai Steel, Dongkuk Steel become latest beneficiaries of fast-track restructuring
       program”;
      an article in Business Korea, dated September 19, 2016, titled “Korean Steel Industry
       Advised to Reduce Number of Steel Plate Plants by Half”;



                                             27
       Case 1:20-cv-03898-CRK Document 60-2               Filed 05/24/21 Page 33 of 54
                                                             NON-CONFIDENTIAL VERSION



      an article in the Korea Times, dated September 22, 2016, titled “Voices growing for
       merger of POSCO, Hyundai Steel”; and
      Korean Purchases of Hot-Rolled Coils – Calendar Year 2017, United Nations
       COMTRADE (“COMTRADE”).

SeAH at 44. The Court observed that “the statistics and article cited by Commerce do not

indicate that the experience in Korea due to Chinese hot-rolled coil imports is distinct from the

experience in other countries around the world, which were also inundated with the global

oversupply of low-priced Chinese products.” Id at 45. Commerce in the review at hand relied

on exactly the same documents, which this Court in SeAH found did not constitute substantial

evidence. See Final Decision Memo, P.R. 854, at 19, fn. 109 (citing Petitioners’ PMS Allegation

at Exhibit 30). In particular, Petitioners’ PMS Allegation at Exhibit 30 contained an excerpt

from petitioners’ PMS allegation filed in Line Pipe AR2. That particular exhibit contained all of

the above listed documents that this Court in SeAH examined and found insufficient to support

Commerce’s finding that Chinese hot-rolled coil imports contributed to a PMS in Korea. On this

basis alone, the Court should find Commerce’s finding unsupported by substantial evidence.

       If anything, imports from China and fluctuating prices indicate that the Korean market is

operating efficiently under standard market principles. It is a competitive market with

purchasers basing their decisions on rational choices as to product, price, and quality. This

aspect of the Korean hot-rolled steel market is not indicative of transactions “outside the ordinary

course of trade” or considerations evidencing a particular market situation. Thus, Commerce’s

conclusion that excess capacity of Chinese hot-rolled steel imports demonstrates a particular

market situation in Korea is not supported by substantial evidence.




                                             28
      Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 34 of 54
                                                             NON-CONFIDENTIAL VERSION



                          c. Strategic Alliances

       Commerce’s determination that “strategic alliances have led to prices of HRC

significantly below prevailing market value, as evidenced by the record information” was not

supported by substantial evidence. Final Decision Memo, P.R. 854, at 19-20 (emphasis added).

While there is no evidence of any relevant “strategic alliances,” at a fundamental level

Commerce points to no evidence to support its position that that any such “strategic alliances”

resulted in lower HRC prices (let alone whether such prices could render NEXTEEL’s costs

outside the ordinary course of trade). Commerce again essentially mirrored its decision from

prior PMS cases finding that, “{s}uch evidence supports the allegation that these strategic

alliances may have affected prices in the period covered by the prior administrative review, up to

and including this POR.” Id. at 20 (emphasis added).

       Leaving aside the fact that Commerce’s own use of the word “may” confirms that

Commerce’s conclusion is mere speculation, this Court has already reviewed the same evidence

in SeAH on which Commerce again relied in this review. Specifically, Commerce pointed to

Korean Fair Trade Commission (“KFTC”) findings with respect to alleged price fixing among

Korean pipe producers as evidence that “have led to prices of HRC significantly below

prevailing market value.” Final Decision Memo at 20 (citing Petitioners’ PMS Allegation at

Exhibit 33 (containing the December 21, 2017 notice from KFTC, entitled “KFTC punishes six

steel pipe manufacturers for rigging bids offered by Korea Gas Corporation.”). In SeAH, the

Court examined the identical evidence, along with an article in the Korea Times, dated

December 20, 2017, titled “Steelmakers fined W92 bil. For bid rigging” (provided in Petitioners’

PMS Allegation at Exhibit 34, and cited by Commerce to show the existence of strategic

alliances in Korea (see Final Decision Memo at 17, fn. 100)). The Court found that “{t}he



                                             29
      Case 1:20-cv-03898-CRK Document 60-2                 Filed 05/24/21 Page 35 of 54
                                                              NON-CONFIDENTIAL VERSION



record documents cited by Commerce relate to findings of unfair corporate action that occurred

in 2014 or earlier, and no evidence relates to unfair corporate action or other strategic alliances

during the relevant period of review.” SeAH at 48. Because none of the evidence pertained to

the relevant period of review, the Court concluded that “Commerce’s purely speculative

conclusions that strategic alliances ‘may have created distortions’ and ‘may continue to impact

{hot-rolled coil} pricing in a distortive manner …’ were not supported by the record. Id.

       The Court should reach the same determination here. The period of review of the case at

hand is from December 1, 2017 through November 30, 2018. Any alleged action that occurred

in 2014 or earlier has no relevance as to any alleged “strategic alliances” three years later during

the POR between hot-rolled coil producers and their pipe-producing customers. Commerce did

not indicate how a price-fixing scheme among pipe producers, years earlier, affected the market

for hot-rolled coil during the POR such that it contributed to a particular market situation.

Commerce’s speculation simply does not constitute substantial record evidence and, therefore,

cannot withstand judicial scrutiny. See, e.g., LMI-La Metalli Indus., S.p.A. v. United States, 912

F.2d 455, 460 (Fed. Cir. 1990) (explaining that an agency’s “speculation . . . must yield to

evidence”); Jinan Yipin Corp., 526 F. Supp. 2d 1347, 1375 (Ct. Int’l Trade 2007) (remanding

where Commerce’s decision was based on “mere assumptions, which find no apparent support in

record evidence”).

                           d. Electricity

       With respect to Commerce’s determination as to alleged electricity subsidies, an analysis

of the issue must start with Commerce’s own extensive history in investigating allegations of

electricity subsidies in Commerce’s countervailing duty investigations. Commerce has




                                              30
      Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 36 of 54
                                                             NON-CONFIDENTIAL VERSION



repeatedly found that there are no measurable countervailable electricity subsidies in the Korean

steel market, and this Court have uniformly affirmed these decisions.

       In particular, with respect to the input at issue, hot-rolled steel, Commerce found that the

Government of Korea’s provision of electricity was not for less than adequate remuneration, and

the determination was upheld by this Court. See POSCO v. United States, 337 F.Supp.3d 1265

(Ct. Int’l Trade 2018). Commerce and this Court have reached the same conclusion with respect

to electricity in countervailing duty investigations involving many other steel products. See, e.g.,

POSCO v. United States, 353 F.Supp.3d 1357 (Ct. Int’l Trade 2018) (concerning certain carbon

and alloy steel cut-to-length plate from Korea); POSCO v. United States, 296 F. Supp. 3d 1320

(Ct. Int’l Trade 2018) (concerning cold-rolled steel flat products from Korea); Nucor Corp. v.

United States, 286 F. Supp. 3d 1364 (Ct. Int’l Trade 2018) (concerning corrosion resistant steel);

Maverick Tube Corp. v. United States, 273 F. Supp. 3d 1293 (Ct. Int’l Trade 2017) (concerning

welded line pipe).

       Commerce cannot square these decisions with its decision that the provision of electricity

somehow contributed to a particular market situation in this case. Moreover, Commerce pointed

to no data or aspect of NEXTEEL’s actual reporting which would indicate that NEXTEEL’s

electricity costs are somehow distorted or outside the ordinary course of trade. Absent this basic

finding, Commerce’s conclusion that conditions in the electricity market in Korea contributed to

a particular market situation and resulted in NEXTEEL’s costs being outside the ordinary course

of trade are unsupported and contrary to law.

                           e. Evidence Showing No Particular Market Situation Exists

       As described above, Commerce’s PMS finding in this case relied heavily on the agency’s

prior findings and the record documents from those proceedings. While Commerce sought to



                                             31
      Case 1:20-cv-03898-CRK Document 60-2                 Filed 05/24/21 Page 37 of 54
                                                              NON-CONFIDENTIAL VERSION



point to new documents, these additional citations do not constitute substantial record evidence

of a particular market situation. Moreover, there was ample evidence on the record

demonstrating that the market in Korea is not distorted by government subsidization or outside

the ordinary course of trade. In particular, NEXTEEL provided Steel Benchmarker pricing data

covering the POR, as well as several years prior to the POR. See NEXTEEL PMS Submission,

C.R. 372-383, P.R. 729-737, at Exhibits 9 and 12. These materials included prices for various

steel products around the globe, highlighting the fact that price levels generally move on a global

basis. See id. NEXTEEL also highlighted how the price of steel scrap also moved in the same

direction as the price of finished products, indicating that in addition to coordinated trends in the

global finished product market, steel input costs are also linked to global trends. Id. In other

words, NEXTEEL demonstrated that there was no situation “particular” to the Korean market;

rather, the Korean market functioned in step with the rest of the world over the relevant period.

       Record evidence demonstrated that the prices that NEXTEEL paid for HRC during the

POR are reflective of market prices and therefore not indicative of a particular market situation.

Specifically, the data that NEXTEEL placed on the record demonstrated that the average

worldwide export price for hot-rolled steel band during the POR was $511/MT. See NEXTEEL

PMS Submission at Exhibit 12. The price in Western Europe was $543/MT, while the price in

China was $474/MT. Id. NEXTEEL also provided its own per unit purchase prices for HRC

inputs used to produce welded line pipe, which demonstrated that NEXTEEL paid an average

[     ]/MT for its hot-rolled coil inputs. Id. at Exhibit 13. This value is indeed reflective of

market prices and even higher than various record benchmark prices, underscoring Commerce’s

finding that NEXTEEL’s input prices were “distortive.” Indeed, Petitioners’ own data suggested

that the 2017 Korean import AUV for HRC was $541.54/MT, demonstrating that there is nothing




                                              32
      Case 1:20-cv-03898-CRK Document 60-2                 Filed 05/24/21 Page 38 of 54
                                                              NON-CONFIDENTIAL VERSION



particular or extraordinary about NEXTEEL’s hot-rolled steel input costs. See Petitioners’ PMS

Allegation, C.R. 110-339, P.R. 95-696, at 52.

       Commerce did not meaningfully address this evidence in its determination, instead

concluded that such analysis is not required in this case. Final Decision Memo, P.R. 854, at 22.

Here, Commerce is essentially speculating that a PMS may exist, but shifting the burden to

respondents to prove that a PMS does not exist (yet at the same time essentially ignoring the

evidence respondents submitted). The problem with this approach is that it ignores the

requirement that Commerce’s decisions must be supported by substantial record evidence. In

any event, in other contexts, Commerce has relied on similar comparisons of input prices to

benchmark valuations. See Steel Concrete Reinforcing Bar From Taiwan: Final Determination

of Sales at Less Than Fair Value, 82 Fed. Reg. 34,925 (July 27, 2017) at IDM Comment 1

(comparing the respondent’s input purchase prices from Taiwan and China) and Biodiesel From

Argentina: Final Determination of Sales at Less Than Fair Value and Final Affirmative

Determination of Critical Circumstances, in Part, 83 Fed. Reg. 8,837) at IDM Comment 3

(discussing a 40 percent gap between soybean input prices in Argentina compared to world

market prices).

       In sum, the evidentiary record for Petitioners’ PMS allegations in this review was

virtually identical in relevant part to the evidentiary record that the Petitioners have put before

Commerce many times previously, and the Court should again determine that Commerce’s PMS

finding is unsupported.




                                              33
      Case 1:20-cv-03898-CRK Document 60-2                 Filed 05/24/21 Page 39 of 54
                                                              NON-CONFIDENTIAL VERSION



       B.      COMMERCE’S RELIANCE ON A GLOBAL REGRESSION-BASED
               METHODOLOGY WAS NOT IN ACCORDANCE WITH LAW AND WAS
               UNSUPPORTED BY SUBSTANTIAL EVIDENCE

       To “quantify the impact of the PMS,” Commerce adopted, with its own modifications, a

global regression-based methodology that purportedly “capture the effect of global uneconomic

capacity in the steel industry on the cost of imported HRC in Korea.” See Final Results Memo at

39. While Commerce claimed that its methodology is “a reasonable method to quantify the

relationship between global uneconomic capacity and the cost of HRC,” the methodology fails to

satisfy the statute’s mandate to Commerce to find that “the cost … reflect the cost of production

in the ordinary course of trade.” 19 U.S.C. § 1677b(e).

       As a preliminary matter, Commerce’s reliance on a “regression-based” methodology was

a complete departure from its prior PMS determinations. As this Court is familiar, Commerce in

its prior determinations relied on the subsidy rates found in the Hot-Rolled Investigation as the

source of the PMS adjustment. Specifically, Commerce used the total AFA rate assigned to

POSCO as a PMS adjustment factor and adjusted respondents’ hot-rolled steel input costs. See,

e.g., NEXTEEL I and NEXTEEL II. Logically, Commerce would have used the subsidy rates

from Hot-Rolled from Korea AR1, as the rates Commerce found there were the “timeliest” (i.e.,

more contemporaneous with the period of review subject to this litigation that in Hot-Rolled

Investigation) and concerns the input at issue (i.e., hot-rolled steel). Moreover, that

determination and resulting CVD rate was not plagued by the problems associated with using a

total AFA rate from Hot-Rolled Investigation. In Hot-Rolled from Korea AR1, Commerce

calculated a 0.54% rate for POSCO, as opposed to the 41.57% rate in the investigation remand

proceeding. See Hot-Rolled from Korea AR1.




                                              34
      Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 40 of 54
                                                             NON-CONFIDENTIAL VERSION



       Commerce’s abrupt departure from relying on the subsidy rate found on the input at issue

and instead using a “regression-based” methodology was therefore arbitrary. Petitioners

requested that “Commerce initiate a PMS inquiry solely based upon the finding that a PMS

existed in the last segment,” and Commerce, in turn, considered the same four factors of the

PMS allegation and found that the Korean hot-rolled steel market was distorted due to a PMS.

See Petitioners’ PMS Allegation, C.R. 110-339, P.R. 95-696, at 5; see also Final Decision

Memo, P.R. 854, at cmt. 1. Put differently, the allegation was the same as in prior reviews but

when it came to “quantifying” the impact of such allegation the subsidy rates found in the most

recently completed administrative review (i.e., Hot-Rolled from Korea AR1) suddenly now

became irrelevant. Commerce instead relied on a novel statistical tool to “estimate” hot-rolled

steel input prices to adjust NEXTEEL’s hot-rolled steel input costs. On this basis alone, the

Court should find that Commerce abused its discretion when it arbitrarily departed from its

settled calculation methodology. See, e.g., SKF USA Inc. v. United States, 263 F.3d 1369, 1382

(Fed. Cir. 2001) (“{A}n agency action is arbitrary when the agency offer{s} insufficient reasons

for treating similar situations differently.” (quoting Transactive Corp. v. United States, 91 F.3d

232, 237 (D.C. Cir. 1996))); Royal Thai Gov’t v. United States, 502 F. Supp. 2d 1334, 1341 (Ct.

Int’l Trade 2007) (“Commerce may not treat two like situations differently without

explanation.”).

       This Court has held that Commerce does not have unfettered discretion to apply any

calculation methodology as it sees fit. See Vicentin S.A.I.C. v. United States, 404 F.Supp.3d

1323, 1342 (Ct. Int’l Trade 2019). While Commerce may choose any calculation methodology

for constructed value to determine antidumping duties, upon finding that a particular market

situation exists, Commerce “is bound by reasonableness.” Id. Here, Commerce’s chosen




                                             35
      Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 41 of 54
                                                             NON-CONFIDENTIAL VERSION



methodology, i.e., a global regression-based model to “estimate” what NEXTEEL’s hot-rolled

steel input costs would have been absent the claimed PMS, was unreasonable, because it bears

no reasonable relationship to the costs NEXTEEL incurred to produce subject WLP.

               1.      Global Regression-Based Methodology Is Antithetical To An
                       Allegation Of A Localized Particular Market Situation within Korea

       As a preliminary matter, a PMS adjustment by its very definition can only apply to

distortions in a particular local market, not a global market. Commerce’s use of global

overcapacity in its regression analysis was illogical because it applied a factor grounded in

alleged world-wide distortion to adjust for an alleged local market distortion. That is, any

claimed situation in Korea was not a “particular” market situation, as accepting the argument

meant that there was a broad and general situation across the globe; such global distortions

cannot evidence a “particular market situation” specific to Korea.

       Petitioners’ regression model upon which Commerce relied was structured to show that

Korea’s hot-rolled steel import AUVs varied based on the level of global excess steel capacity.

See generally Petitioner’s PMS Allegation, C.R. 110-339, P.R. 95-696. But such analysis is

inherently inconsistent with the basic premise that a PMS exists within Korea. Global excess

steel capacity is a factor that impacts the global market, and as such is not unique to Korea (or

any other country for that matter). Therefore, the globalized architecture of a regression model,

which analyzed the relationship between a theoretical global excess steel capacity and a

country’s steel import AUVs for 37 different countries—and assumed the relationship between

each country and the excess capacity variable is the same—simply indicated that there is no

market situation “particular” to Korea. See id. at 47 (indicating that the regression uses

“Country-specific import AUVs from UN Comtrade at the four-digit 7208 HTS classification for

Korea, the other 32 member countries of the {OECD}, India, and four other of the largest steel


                                             36
      Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 42 of 54
                                                             NON-CONFIDENTIAL VERSION



consuming countries outside the OECD.”). Indeed, because the model itself is global, the

regression model demonstrates that there is no PMS unique to Korea that affects the costs of

production of WLP.

               2.     There Are Flaws In The Data Upon Which Commerce Relied

       Commerce relied on the “beta” coefficient derived from Petitioners’ global, regression-

based model to estimate the increase in costs, assuming that global capacity was at a level of 80

percent during 2017. See Final Decision Memo, P.R. 854, at cmt. 3. As NEXTEEL fully

explained in its case brief, the data upon which Commerce relied on to calculate the beta

coefficient factor contained multiple flaws. See NEXTEEL’s Case Brief, C.R. 474, P.R. 817, at

25-32. Had Commerce fully recognized the flaws it would have concluded that no adjustment

would be necessary. See id. at 33.

       First, Commerce’s calculations contained outdated and incorrect data for 2017 and no

data at all for 2018, although the period of review covered 11 months of 2018 (from December 1,

2017, through November 30, 2018). This mis-alignment of the regression data and the POR

render the regression model useless and irrelevant.

       Central to the regression model and Commerce’s overall theory was that global

overcapacity resulted in market distortions due to excess capacity relative to production. In

conducting this analysis, Commerce established a threshold of 80 percent capacity utilization as

indicative of a healthy marketplace, with production levels below that level indicative of a

possible particular market situation. See Final Results Memo, P.R. 854, at 33. Commerce then

claimed that it calculated “counterfactual global capacity” for the “most contemporaneous year,”

based on the 80 percent capacity utilization rate and the average of annual global production “in

the contemporaneous year” and the previous four years.” Id at 41. Contrary to its claim,



                                             37
      Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 43 of 54
                                                             NON-CONFIDENTIAL VERSION



Commerce ignored data from 2018 (which showed that global capacity utilization was above 80

percent in 2018) and updated data from 2017 (which, averaged over the POR, showed that global

capacity utilization was at 80.68%). See NEXTEEL’s Case Brief at 32-34. In other words, had

Commerce used the POR capacity utilization rate pursuant to its own threshold, no adjustment

was warranted because the market was already operating at a healthy level (i.e., above 80

percent).

       Commerce continued to ignore the updated 2017 data in its Final Results by claiming that

“neither the updated 2017 capacity nor the updated 2017 production totals were available to the

Domestic Producers at the time the allegation was filed.” Final Results Memo at 37 (emphasis

added). Specifically, Commerce chose to use OECD figures for 2017 global steel production

and global steel production capacity from a prior version of the OECD’s published statistics. Id.

The figures were subsequently revised in a June 2019 publication (i.e., well over a year prior to

Commerce’s Final Results), and Respondents submitted the revised figures in response to

Commerce’s request for information. See Hyundai Steel PMS Submission, C.R. 384-392, P.R.

738-745, at Attachment H.1B. Frankly, Commerce’s statement here is that it is not obligated to

look at all record data, only data that would have been available to Petitioners at the time they

prepared its allegation. Commerce reaches this conclusion without citation to any statute,

regulation, or legal principle.

       The issue here is not what data Petitioners should have used in their PMS allegation, but

what data Commerce should have used in its Final Results. The Court should reject Commerce’s

approach and direct the agency to consider all record information, including the updated 2017

data, as required by the substantial evidence standard. Indeed, the agency itself continued to

supplement the record after the close of briefing, see July 8, 2020 Memorandum, P.R. 841-842,




                                             38
      Case 1:20-cv-03898-CRK Document 60-2              Filed 05/24/21 Page 44 of 54
                                                           NON-CONFIDENTIAL VERSION



yet determined to ignore information respondents submitted well within the regulatory timeframe

for the submission of factual information.

       Concerning the 2018 data, Commerce claimed that “{s}ince the POR ended on

November 30, 2018, the 2018 data includes information that falls beyond the POR and thus does

not reflect the cost of goods that were sold during the POR.” See Final Results Memo at 37. Put

differently, while Commerce acknowledged that the POR covered 11 months of 2018, when it

purported to “quantify the relationship between global uneconomic capacity and the price of

HRC inputs” during the POR, Commerce did not consider the relevant information for the vast

majority of the POR. To be clear, Respondents submitted the relevant 2017 and 2018 data from

sources Commerce found reliable. See Hyundai Steel PMS Submission at Attachment H.1B

(containing “Revised Crude Steel Capacity, Production, and Capacity Utilization between 2003

and 2018” from sources, “OECD, World Steelmaking Capacity, 2019 Version,” “World Steel

Association, World Steel Statistical Yearbook 2018,” and “2019 Steel Statistical Yearbook”) and

NEXTEEL Rebuttal NFI Submission, C.R. 475-476, P.R. 843-845, at Attachment 8 (containing

the same), compare Final Decision Memo, P.R. 854, at 41 (deriving the 2017 global steel

capacity and production data from Petitioners’ PMS Allegation at Exhibit 56a (the underlying

data is from OECD and World Steel Association Statistical Yearbook, provided at Exhibit 63 of

Petitioners’ PMS Allegation). Further, the latter 11 months of the 12-month POR were in 2018,

directly undermining Commerce’s claim that the 2018 data includes information that is

“subsequent” to the POR. Because the capacity and production data were critical in Commerce’s

calculation of the PMS adjustment factor, overlooking the relevant data alone warrants a finding

that Commerce’s PMS adjustment factor calculation was unsupported by substantial evidence.

Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951) (“The substantiality of evidence




                                             39
      Case 1:20-cv-03898-CRK Document 60-2                 Filed 05/24/21 Page 45 of 54
                                                              NON-CONFIDENTIAL VERSION



must take into account whatever in the record fairly detracts from its weight”). This fundamental

error impacted Commerce’s calculations in multiple ways, as NEXTEEL detailed in its case

brief. In particular, (1) Commerce should not have applied any adjustment for 2018; and (2)

Commerce should have revised its 2017 calculations to base the calculations on the most updated

information available. See NEXTEEL’s Case Brief, C.R. 474, P.R. 817, at 32-35.

       Second, Commerce’s global regression model ran from 2008 through 2017, which

included the period of financial crisis from 2008-2009. This period of unusual stress in global

markets has no bearing on the claimed global overcapacity crisis because the reasons for the

market collapse included factors such as tightening of credit, spike in the cost of trade credit,

disruptions of global supply chains, and the postponement of durable goods purchases. See

NEXTEEL’s Case Brief at 26-27, 30-31. None of these factors were related to Petitioners’ claim

of steel overcapacity, let alone the effect of downward pressure on Korean hot-rolled steel prices.

NEXTEEL demonstrated that removing data from this period resulted in statistically

insignificant relationship between uneconomic capacity and national AUVs. Specifically, either

by removing or adjusting data for 2008 and 2009, the regression results fell to nearly zero and

became statistically insignificant. See id. at 31.

       Third, the data contained in Commerce’s analysis lacked product-specific data.

Commerce’s analysis, which was based on Petitioners’ regression model and accompanying

data, contained hot-rolled steel AUV data based on the 4-digit level HTS. See NEXTEEL’s Case

Brief at 31-32. As NEXTEEL argued in its case brief, this basket category covered a much

broader range of hot-rolled steel products that those that could be used in WLP production. Id.

In other words, Commerce’s analysis from the input data, which contained extraneous import

values for irrelevant products, was far from being specific to the actual inputs used in the




                                              40
      Case 1:20-cv-03898-CRK Document 60-2                 Filed 05/24/21 Page 46 of 54
                                                              NON-CONFIDENTIAL VERSION



production of WLP. Id. Commerce has previously stressed the importance of input-specificity

in calibrating any PMS adjustment, stating that “the rate must be applicable to the input product

whose price has been found to be distorted because of a PMS.” See Welded Line Pipe From the

Republic of Korea: Final Results of Antidumping Duty Administrative Review and Final

Determination of No Shipments; 2016-2017, 84 Fed. Reg. 27,762 (Dep’t Commerce June 14,

2019), and accompanying Issues and Decision Memorandum at cmt. 3 (at 27). There,

Commerce notably rejected COMTRADE data as a reasonable measure of hot-rolled steel prices

because the data were not specific enough, stating:

       For instance, the Domestic Interested Parties submitted COMTRADE data on
       Korean HRC purchases by weight and value from various countries for specific
       tariff numbers, some of which are not relevant to the major input, and others of
       which may “potentially be used” in the production of WLP, which has only
       introduced uncertainty as regarding the validity of the submitted data

Id. at cmt. 2 (at 20-21). While the broad basket analysis based on the 4-digit HTS necessarily

introduced uncertainty and reduced the validity of the regression model, in the Final Results,

Commerce largely failed to address this argument and Respondents’ analysis which was based

on a input-specific 6-digit HTS that were actually used in WLP production during the POR. See

Final Decision Memo, P.R. 854 at 32.

       In sum, the data upon which Commerce relied to derive a particular market situation

adjustment contained significant flaws. Critically, Commerce’s analysis hinges upon what

would be the price of hot-rolled steel if the global capacity utilization rate was at 80 percent

during the POR. Final Decision Memo at 33. The record data before Commerce showed that the

global steel capacity utilization was at 81 percent in 2018 (or at a weight-averaged level of 80.36

percent over the POR). See NEXTEEL’s Case Brief, C.R. 474, P.R. 817, at 34. Put differently,

following Commerce’s logic, no adjustments would have been necessary at all because there was

no “global steel overcapacity” as the market was already operating at a “healthy” level. See


                                              41
      Case 1:20-cv-03898-CRK Document 60-2                  Filed 05/24/21 Page 47 of 54
                                                               NON-CONFIDENTIAL VERSION



Final Results Memo at 33. Commerce’s calculation of a particular market situation adjustment

was thus contrary to law and unsupported by substantial record evidence.

          C.     COMMERCE ERRED IN CALCULATING NON-PRIME COSTS

          NEXTEEL’s reported costs for non-prime WLP reflect the actual costs of production, as

recorded in NEXTEEL’s normal accounting. Despite the plain language of the statute directing

Commerce use the respondent’s costs as recorded in the company’s books and records,

Commerce reallocated NEXTEEL’s reported costs for non-prime WLP. Specifically, Commerce

reallocated the WLP manufacturing costs for non-prime WLP, after deducting the sales revenue

of those products, to the WLP manufacturing costs for prime products, on the premise that non-

prime WLP cannot be used for the same application as prime products. See Final Decision

Memo, P.R. 854, at 47. For the reasons that follow, NEXTEEL respectfully submits that the

Court hold Commerce’s reallocation of costs unsupported by substantial evidence and contrary

to law.

          The statute provides that, for purposes of calculating constructed value, “{c}osts shall

normally be calculated based on the records of the exporter or producer of the merchandise, if

such records are kept in accordance with the generally accepted accounting principles

{(“GAAP”)} of the exporting country . . . and reasonably reflect the costs associated with the

production and sales of the merchandise.” 19 U.S.C. § 1677b(f)(1)(A). In other words, the

statute requires that reported costs must normally be used if (1) they are “based on the

records . . . kept in accordance with the {GAAP}” and (2) “reasonably reflect” the costs of

producing and selling the merchandise. Dillinger France S.A. v. United States, 981 F.3d 1318,

1321 (Fed. Cir. 2020) (“Dillinger”) (citing Thai Plastic Bags Indus. Co. v. United States, 746 F.3d

1358, 1365 (Fed. Cir. 2014)).



                                               42
      Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 48 of 54
                                                             NON-CONFIDENTIAL VERSION



       As Commerce acknowledges, NEXTEEL assigns the full costs of production to non-

prime WLP in its normal books and records and calculates costs of the non-prime products in the

same way as the costs of the prime products. See Final Decision Memo at 47. NEXTEEL also

explained to Commerce that it does not value these products differently for finished goods and

inventory purposes. See NEXTEEL Supp. Sec. ACD Response, C.R. 430-434, P.R. 755, at S-21.

Nothing on the record suggests that NEXTEEL’s non-prime costs were such that they did not

“reasonably reflect” the costs of producing and selling non-prime WLP.

       When adjusting NEXTEEL’s non-prime costs, Commerce appears to have found as

dispositive the fact that non-prime products cannot be used for the same specific applications as

the prime products for that application. See Final Decision Memo at 47. According to

Commerce, a non-prime product that is “physically not equivalent” to the kind used in the same

specific applications as prime products “commands a price that is significantly less than the cost

assigned to {non-prime} products,” and costs should accordingly be adjusted. Id. Commerce

essentially determined that because non-prime products are being sold at a lower price than the

prime products, “assigning full costs to these products does not reasonably reflect the costs

associated with the production and sales of the merchandise.” Id. On this basis, Commerce

adjusted NEXTEEL’s reported costs for non-prime WLP “at their sales price, while allocating

the difference between the full production cost and market value of non-prime products to the

production costs of prime-quality WLP.” Id.

       Commerce’s adjustment of NEXTEEL’s costs based on sales value is directly

inconsistent with Federal Circuit precedent on this exact issue. Indeed, the Court of Appeals for

the Federal Circuit (“CAFC”) has held that relying on the sales price contravenes the statute’s




                                             43
      Case 1:20-cv-03898-CRK Document 60-2                 Filed 05/24/21 Page 49 of 54
                                                              NON-CONFIDENTIAL VERSION



express requirements to use actual costs based on a respondent’s books and records. See

Dillinger, 981 F.3d at 1322-23.

       Further, in IPSCO, Inc v. United States, the CAFC determined that a method that

calculated “costs for both limited-service and prime products on the basis of their relative prices”

represented “an unreasonable circular methodology. The selling price of pipe became a basis for

measuring the fairness of the selling price of pipe.” IPSCO, Inc. v. United States, 965 F.2d 1056,

1060 (Fed. Cir. 1992). The Court determined that such “circular reasoning contravened the

express requirements of the statute which set forth the cost of production as an independent

standard for fair value.” Id. While IPSCO was decided before the Tariff Act was amended to

include section 1677b(f), the CAFC in the recent Dillinger decision again found that Commerce

erred in relying on “likely selling price,” rather than costs of production of non-prime products.

See Dillinger, 981 F.3d at 1324.

       In Dillinger, the respondent reported the costs of non-prime plate on the basis of average

cost of production of all plate (prime and non-prime), despite the fact that the company recorded

the costs for non-prime plate in its normal books and records on the basis of likely selling price.

See id. at 1321. Commerce adjusted the costs as reported to reflect the likely selling price, on the

logic that costs should be reported as they appear in the respondent’s books and records. Id. at

1321-22. Commerce then -- just as it did in the present case -- reallocated the difference between

the average costs of production and the selling price to prime products, increasing those costs.

Id. The CAFC found that prior precedent instructs that Commerce should use the costs of

production, rather than sales value, as the basis of cost under the statute. Id. at 1322.

       To be clear, the CAFC in Dillinger determined that value-based cost allocations are so

unreasonable and ill-suited to identifying the actual cost of production, as to require diverging




                                              44
      Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 50 of 54
                                                             NON-CONFIDENTIAL VERSION



from a respondent’s books and records where a company’s normal accounting uses value-based

allocations. Here, Commerce has diverged from NEXTEEL’s books and records which attribute

full and actual costs to NEXTEEL’s non-prime products, and in doing so Commerce has stepped

the booked costs for non-prime products down to sales value and re-allocated the difference

between the cost of production and sales value to prime products.

       Dillinger is precedential on the precise issue presented here, and therefore the Court

should remand Commerce’s reallocation of NEXTEEL’s costs of production for non-prime

products.

       D.      COMMERCE ERRED IN REALLOCATING SUSPENSION LOSS FROM
               COGS TO G&A

       In the Final Results, Commerce reallocated costs related to the production line

suspensions from the cost of goods sold (COGS), as NEXTEEL had recorded, to G&A expenses.

See Final Decision Memo, P.R. 854, at 48-49. Commerce explained that the suspensions were

for an extended period of time and that the associated costs were related to the company as a

whole, rather than to certain products. Id at 49. This explanation, as this Court has recently

held, falls short of the statute’s mandate.

       Specifically, the statute provides that costs “shall normally be calculated based on the

records of the exporter or producer of the merchandise, if such records are kept in accordance

with the generally accepted accounting principles of the exporting country . . . and reasonably

reflect the costs associated with the production and sale of the merchandise.” 19 U.S.C.

§ 1677b(f)(1)(A). When amending the Tariff Act to add section § 1677b(f), Congress

“expect{ed} {Commerce} … to examine the recorded production costs with a view to

determining as closely as possible the costs that most accurately reflect the resources actually

used in the production of the merchandise in question.” S. Rep. No. 103-412, at 75 (1994). Put


                                              45
      Case 1:20-cv-03898-CRK Document 60-2                 Filed 05/24/21 Page 51 of 54
                                                              NON-CONFIDENTIAL VERSION



differently, unless Commerce finds that NEXTEEL’s records are not compliant with Korean

GAAP or NEXTEEL’s cost do not reasonably reflect production and selling costs, the statute

directs that Commerce use NEXTEEL’s actual costs based on its records.

       In the appeal of the prior second administrative review of the same antidumping duty

order on line pipe from Korea at issue here, the Court addressed the same facts and Commerce’s

reclassification of NEXTEEL’s costs from suspended production. The Court’s analysis turned

on what the statute requires when calculating costs; that is, the plain requirements of 19 U.S.C. §

1677b(f)(1)(A) that direct Commerce to calculate costs (selling expenses, G&A expenses, and

profit) based on the records of the exporter or producer of the merchandise. The Court found

that Commerce’s explanation did not address the statute’s apparent preference in using actual

costs based on NEXTEEL’s records, which are kept in accordance with Korean GAAP and

reasonably reflect production and selling costs. See Husteel at 28-29. The Court remanded for

further explanation or reconsideration consistent with its interpretation of the statute.

       Here, NEXTEEL explained that, during the POR, it suspended production on certain

OCTG (non-subject) lines and one of the forming lines ([                                    ]) for the

subject merchandise production for some periods during the POR. See NEXTEEL Sections C &

D Response, C.R. 84-91, P.R. 80, at D-10. In response to Commerce’s supplemental

questionnaire requesting that NEXTEEL identify and explain where the depreciation from the

suspended lines and the costs were recorded, NEXTEEL fully explained that they were “directly

transferred to COGS in NEXTEEL’s trial balance at year-end.” NEXTEEL Supp. Sec. ACD

Response, C.R. 430-434, P.R. 755, at S-16. NEXTEEL’s response included a schedule of the

amount transferred to COGS during the POR and screen captures of the GL and trial balance

showing where in COGS for the suspended loss was recorded. Id. at Exhibit SD-3-a.




                                              46
      Case 1:20-cv-03898-CRK Document 60-2                Filed 05/24/21 Page 52 of 54
                                                             NON-CONFIDENTIAL VERSION



NEXTEEL further explained that, in accordance with the company’s normal accounting

treatment, the costs of the suspended lines were classified as COGS in NEXTEEL’s financial

statements. See id. at S-16. These costs were not included in NEXTEEL’s reported costs

because they were not recognized as a cost of manufacturing, but rather than as cost of goods

sold, in accordance with K-IFRS. Id.

       In other words, Commerce confirmed that NEXTEEL’s costs were calculated based on

NEXTEEL’s records kept in accordance with GAAP and reasonably reflect production and

selling costs, consistent with the requirements of the statute. As such, nothing on the record of

this review would warrant Commerce diverging from NEXTEEL’s actual costs based on its

normal books and records. Here, the costs associated with the suspension of a forming line

directly relate to the production of non-subject merchandise and, under Korean GAAP, these

costs are recognized as COGS. Reclassifying those costs as G&A as if they were incurred for

the company’s general operations as a whole, as Commerce did here, does not “accurately reflect

the resources actually used in the production of the merchandise in question.” S. Rep. No. 103-

412, at 75 (1994).




                                             47
      Case 1:20-cv-03898-CRK Document 60-2               Filed 05/24/21 Page 53 of 54
                                                            NON-CONFIDENTIAL VERSION



VI.    CONCLUSION

       For the foregoing reasons, NEXTEEL respectfully requests that this Court hold

Commerce’s Final Results to be unsupported by substantial evidence and otherwise not in

accordance with law. NEXTEEL further requests that this Court remand the agency’s

determination with instructions to Commerce to correct its errors and to provide such other relief

as this Court deems just and appropriate.


                                             Respectfully submitted,

                                             /s/ J. David Park
                                             J. DAVID PARK
                                             HENRY D. ALMOND
                                             DANIEL R. WILSON
                                             LESLIE C. BAILEY
                                             KANG WOO LEE

                                             ARNOLD & PORTER KAYE SCHOLER LLP
                                             601 MASSACHUSETTS AVENUE, N.W.
                                             WASHINGTON, D.C. 20001
                                             PHONE: (202) 942-5000
                                             FAX: (202) 942-5999

                                             Counsel to NEXTEEL Co., Ltd.
                                             Plaintiff and Consolidated Plaintiff
Date: May 24, 2021




                                            48
      Case 1:20-cv-03898-CRK Document 60-2                 Filed 05/24/21   Page 54 of 54



                UNITED STATES COURT OF INTERNATIONAL TRADE
                     BEFORE THE HONORABLE CLAIRE R. KELLY
______________________________________________________
                                                       )
NEXTEEL CO., LTD. ET AL.,                              )
                                                       )
                    Plaintiff and Consolidated         )
                    Plaintiffs,                        )
                                                       )
                    and                                )
                                                       )
HUSTEEL CO., LTD. and HYUNDAI STEEL COMPANY            )
                                                       )
                    Plaintiff-Intervenors,             ) Consol. Ct. No.: 20-03898
                                                       )
             v.                                        )
                                                       )
UNITED STATES,                                         )
                                                       )
                    Defendant,                         )
                                                       )
                    and                                )
                                                       )
CALIFORNIA STEEL INDUSTRIES, INC. ET AL.,              )
                                                       )
                    Defendant-Intervenors and          )
                    Consolidated Defendant-            )
                    Intervenors.                       )
                                                       )

   CERTIFICATION OF COMPLIANCE WITH CHAMBERS PROCEDURE 2(B)(1)

       The undersigned hereby certifies that the attached Memorandum in Support of Plaintiff

and Consolidated Plaintiff NEXTEEL Co., Ltd.’s Rule 56.2 Motion for Judgment Upon the

Agency Record, filed on May 24, 2021, contains 13,985 words, exclusive of the table of

contents, table of authorities, and counsel’s signature block, according to the word count function

of the word-processing system used to prepare this brief, and therefore complies with the

maximum 14,000 word count limitation set forth in the Court’s Chambers Procedures.

                                                     By:     /s/ J. David Park
                                                             J. DAVID PARK

Dated: May 24, 2021
